Citation Nr: 0822449	
Decision Date: 07/09/08    Archive Date: 07/14/08

DOCKET NO.  06-18 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
post-traumatic stress disorder (PTSD).

2.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
left ankle disorder.

3.  Entitlement to an initial rating higher than 10 percent 
for right ankle traumatic arthritis.

4.  Entitlement to an increased rating for right (dominant) 
shoulder capsulitis, currently evaluated as 30 percent 
disabling.

5.  Entitlement to service connection for PTSD.


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council
ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The veteran had active service from January 1979 to February 
1980.

This appeal to the Board of Veterans' Appeals (Board) arose 
from rating decisions of the Regional Offices (RO) of the 
Department of Veterans Affairs (VA) in Togus, Maine, and 
Manchester, New Hampshire.  A July 2005 rating decision of 
the Togus, ME, RO reopened the claim for service connection 
for PTSD but denied it on the merits, and also determined 
that new and material evidence was not received to reopen the 
claim for service connection for a bilateral ankle disorder.  
A June 2006 rating decision of the Manchester, NH, RO granted 
service connection for right ankle traumatic arthritis and 
assigned an initial rating of 10 percent.  A July 2006 rating 
decision of the Manchester, NH, RO continued the 30 percent 
rating for the veteran's right shoulder capsulitis.  He 
disagreed with both decisions via separate Notice of 
Disagreements and perfected both appeals.

The July 2005 rating decision granted an increased rating for 
the right shoulder disorder from 20 percent to 30 percent, 
effective August 2004.  The veteran's October 2005 Notice of 
Disagreement, however, specifically addressed only the 
decisions related to his PTSD and bilateral ankle claims.  
Thus, as concerns the right shoulder claim, it is the July 
2006 rating decision that is in appeal status before the 
Board.  See 38 C.F.R. § 20.200 (2007).

In the decision below, the Board reopens the veteran's claim 
for service connection for PTSD and, for the reasons set 
forth in the REMAND portion of the document below, REMANDS it 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC, for additional development and a de novo 
review on the merits.



FINDINGS OF FACT

1.  A January 2000 rating decision denied service connection 
for PTSD and, in the absence of an appeal, became final and 
binding on the veteran.

2.  A July 2002 rating decision denied service connection for 
left ankle degenerative joint disease and, in the absence of 
an appeal, became final and binding on the veteran.

3.  The evidence submitted since the January 2000 rating 
decision, by itself, or when considered with the previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim for entitlement to 
service connection for PTSD and raises a reasonable 
possibility of substantiating the claim.

4.  The evidence submitted since the July 2002 rating 
decision, by itself, or when considered with the previous 
evidence of record, does not relate to an unestablished fact 
necessary to substantiate the claim for entitlement to 
service connection for a left ankle disorder and does not 
raise a reasonable possibility of substantiating the claim.

5.  The veteran's right (dominant) shoulder disorder does not 
manifest with ankylosis, credible evidence of limitation of 
motion (LOM) to 25 degrees from the side, or humerus 
impairment pathology.

6.  The veteran's right ankle traumatic arthritis does not 
manifest with credible evidence of marked LOM.


CONCLUSIONS OF LAW

1.  The January 2000 decision is final.  New and material 
evidence sufficient to reopen a previously denied claim for 
service connection for PTSD has been received.  The claim is 
reopened.  38 U.S.C.A. §§ 5103A(d)(2)(f), 5108, 7105 (West 
2002 and Supp. 2008); 38 C.F.R. §§ 3.156(a), 3.159 (2007).
2.  The July 2002 rating decision is final.  New and material 
evidence sufficient to reopen a claim for service connection 
for a left ankle disorder has not been received.  38 U.S.C.A. 
§§ 5103A(d)(2)(f), 5108, 7105; 38 C.F.R. §§ 3.156(a), 3.159.

3.  The requirements are not met for a rating higher than 30 
percent for right shoulder capsulitis.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5201.

4.  The requirements are not met for a rating higher than 10 
percent for right ankle traumatic arthritis.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 4.1, 4.3, 
4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, and 5126, have been met.  There is 
no issue as to providing an appropriate application form or 
completeness of the application.  In a May 2005 pre-initial 
decision letter, VA notified the veteran of the information 
and evidence needed to substantiate and complete a claim, to 
include notice of what part of that evidence is to be 
provided by the claimant and what part VA will attempt to 
obtain.  The letter also informed the veteran of the need to 
submit new and material evidence to reopen the left ankle 
claim, as well as the reason his prior left ankle claim was 
denied.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).

As concerns the right shoulder increased rating claim, the 
Board acknowledges the decision of Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008).  An April 2006 pre-decision VCAA 
letter informed the veteran of all Vazquez components, except 
the specific rating criteria applicable to his right 
shoulder.  The Board finds this omission non-prejudicial, 
however, as the Statement of the Case and the Supplemental 
Statements of the Case fully apprised the veteran of the 
rating criteria.  Further, the veteran was afforded a 
meaningful opportunity  to participate in the adjudication of 
his claims throughout the process, see Washington v. 
Nicholson, 21 Vet. App. 191 (2007).  This is also the case 
with the veteran's appeal of the initial rating of his right 
ankle disorder.  While a VCAA notice letter for increased 
rating claims was not issued following receipt of the 
veteran's Notice of Disagreement, the Statement of the Case 
and Supplemental Statement of the Case apprised the veteran 
of the criteria necessary to prove his claim.  Further, all 
of the claims were readjudicated on a de novo basis, as shown 
in the March 2007 Supplemental Statement of the Case.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(the issuance of a fully compliant VCAA notification followed 
by readjudication of the claim, such as in a SOC or 
supplemental SOC (SSOC), is sufficient to cure a timing 
defect).  Thus, any error was rendered non-prejudicial and, 
therefore, harmless.

VA has also fulfilled its duty to assist the veteran in 
obtaining identified and available evidence needed to 
substantiate a claim, and as warranted by law, affording VA 
examinations.  While he may not have received full notice 
prior to the initial decision, after notice was provided, he 
was afforded a meaningful opportunity to participate in the 
adjudication of the claims.  He was provided the opportunity 
to present pertinent evidence and testimony.  In sum, there 
is no evidence of any VA error in notifying or assisting the 
appellant that reasonably affects the fairness of this 
adjudication.

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by him or obtained 
on his behalf be discussed in detail.  Rather, the Board's 
analysis below will focus specifically on what evidence is 
needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the 
claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 
(2000).



New and Material Evidence

Legal Background

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1131; 38 C.F.R. § 3.303.  Evidence 
of continuity of symptomatology from the time of service 
until the present is required where the chronicity of a 
condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).
  
In December 1999, VA received a claim from the veteran, in 
pertinent part, for service connection for major depression, 
PTSD and a bilateral ankle disorder.  Service treatment 
records are negative for any entries related to complaints, 
findings, or treatment for a mental disorder.  Service 
personnel records note the veteran was administratively 
discharged for unsuitability due to apathy, defective 
attitude, and an inability to expend effort constructively.  
These records also noted a number of disciplinary actions for 
various infractions.

A psychiatric examination was conducted as part of the Air 
Force administrative discharge process.  The January 1980 
examination report noted that, while the veteran exhibited 
characteristics of both passive-aggressive and immature 
personality traits, he did not have a character and behavior 
disorder.  The examiner also opined that the veteran did not 
have an acquired mental disorder or any mental condition that 
would require processing for a mental disability.  The 
January 1980 Report Of Medical Examination For Separation 
noted the psychiatric area was assessed as normal.

A private October 1999 report notes the veteran's treatment 
for depression, but no evidence of a diagnosis of PTSD was 
submitted to or obtained by the RO.  An October 1999 VA 
outpatient entry noted no opinion or comment to the effect 
the veteran's depression was causally linked to his active 
service.

Service treatment records note the veteran's November 1979 
presentation with complaints of bilateral ankle pain and 
swelling secondary to playing basketball.  Physical 
examination revealed tenderness and pain in the anterior 
ankle bilaterally and full range of motion.  X-rays of the 
ankles showed no fractures or osseous abnormalities.  Joint 
spaces were well maintained without ligamous laxity.  The 
radiologist read them as showing the ankles within normal 
limits.  The examiner assessed a mild sprain of both ankles.

The veteran noted his history of painful and swollen joints 
on his January 1980 Report Of Medical History for his 
examination at separation.  The examiner noted that the 
veteran's entry referred to swelling of both ankles when 
playing basketball, which was consistent with his complaints 
noted in the November 1979 entry in the service treatment 
records.  The January 1980 Report Of Medical Examination For 
Separation notes the examiner assessed the veteran's spine 
and other musculoskeletal system as normal.

An October 1999 VA entry noted the veteran's complaints of 
and treatment for bilateral shoulder and knee pain, but there 
was no mention of the ankles.  There was no evidence of any 
treatment for left ankle arthritis within one year of the 
veteran's separation from active service.

As noted earlier, a January 2000 rating decision denied the 
claims, and a February 2000 letter notified the veteran of 
the decision and of his appeal rights.  The veteran submitted 
a timely Notice of Disagreement in May 2000, and a Statement 
of the Case was issued that same month.  The claims file 
contains nothing to indicate the veteran did not receive the 
Statement of the Case, or any record that the U.S. Postal 
Service returned it to VA as undeliverable.  Neither is there 
any record of his having submitted a Substantive Appeal to 
perfect his appeal.  Thus, the January 2000 decision became 
final and binding on the veteran.  See 38 C.F.R. § 20.200.

Following enactment of the VCAA, VA conducted a de novo 
review of the veteran's left ankle claim, which was 
adjudicated under the Not-Well-Grounded legal standard the 
VCAA repealed.  See VAOPGCPREC No. 11-2000 (November 27, 
2000), 66 Fed. Reg. 33311(2001).  A July 2002 rating decision 
again denied service connection for depression and left ankle 
degenerative joint disease.  An RO letter, also dated in July 
2002, notified the veteran of the decision and of his appeal 
rights.  The veteran submitted a timely Notice of 
Disagreement in October 2002, and a Statement of the Case was 
issued in November 2002.  The claims file contains nothing to 
indicate the veteran did not receive the Statement of the 
Case, or any record that the U.S. Postal Service returned it 
to VA as undeliverable.  Neither is there any record of his 
having submitted a Substantive Appeal to perfect his appeal.  
Thus, the July 2002 decision became final and binding on the 
veteran.  38 C.F.R. § 20.200.

VA received the veteran's application to reopen his left 
ankle claim in 2004 and the PTSD claim in 2006.

New and Material Evidence

Governing Law and Regulation

Once a decision becomes final, absent submission of new and 
material evidence, a claim may not thereafter be reopened or 
readjudicated by VA.  38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. § 
3.156(a); Suttman v. Brown, 5 Vet. App. 127, 135 (1993).  
"New" evidence means more than evidence that has not 
previously been included in the claims folder.  38 C.F.R. § 
3.156.  See Evans v. Brown, 9 Vet. App. 273, 284 (1996), 
wherein the Court held that the question of what constitutes 
new and material evidence requires referral only to the most 
recent final disallowance of a claim.  The evidence, even if 
new, must be material, in that it is evidence not previously 
of record that relates to an unestablished fact necessary to 
establish the claim, and which by itself or in connection 
with evidence previously assembled raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a);  Prillaman v. Principi, 346 F.3d 1362 (Fed. Cir. 
2003).  Moreover, if it is determined that new and material 
evidence has been submitted, the claim must be reopened and 
considered on the merits.  See generally Elkins v. West, 12 
Vet. App. 209 (1999); Winters v. West, 12 Vet. App. 203 
(1999).

The Court has further held that, in determining whether 
evidence is new and material, the credibility of the new 
evidence is, preliminarily, to be presumed.  If the 
additional evidence presents a reasonable possibility that 
the claim could be allowed, the claim is accordingly reopened 
and the ultimate credibility or weight that is accorded such 
evidence is ascertained as a question of fact.  Id; Justus v. 
Principi, 3 Vet. App. 510 (1992).

Analysis

The Board notes the RO determined that new and material 
evidence to reopen both the PTSD and left ankle claims was 
received, reopened the claims and adjudicated them on the 
merits.  Nonetheless, the Board has the jurisdictional 
responsibility to consider whether it was proper to reopen 
the claims.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed 
Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  
Thus, the Board will determine whether new and material 
evidence has been received and, if so, consider entitlement 
to service connection on the merits.

PTSD

As noted earlier, there was no evidence the veteran was 
diagnosed with PTSD at the time his initial claim was 
adjudicated in January 2000.  The evidence added to the 
record since the 2000 decision includes a November 2004 
report of a VA master social worker that notes the veteran 
was admitted to a VA medical facility and diagnosed with PTSD 
related to his active service.  VA outpatient treatment 
records also note PTSD among the veteran's diagnoses and 
problem areas.  This evidence is both new and material, as it 
was not before the rating board in 2000, it is not redundant, 
and it addresses an unestablished fact related to the claim-
a diagnosis of PTSD.  While the November 2004 report is not a 
detailed report of a full examination and evaluation that 
meet the requirements of the DSM-IV, the Board finds that, in 
light of the presumed credibility of all new evidence, the 
November 2004 report raises a possibility of establishing the 
claim.  Thus new and material evidence to reopen the claim 
for service connection for PTSD has been received.  38 C.F.R. 
§ 3.156(a).

Left Ankle

In addition to the legal requirements for service connection 
set forth above, which are incorporated here by reference, 
where a veteran served continuously for ninety (90) days or 
more during a period of war, or during peacetime service 
after December 31, 1946, and arthritis becomes manifest to a 
degree of 10 percent within one year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§  3.307, 
3.309.

Evidence added to the record since the July 2002 rating 
decision includes the veteran's VA outpatient treatment 
records that note his treatment for chronic ankle pain.  
While a 2004 rheumatology assessment notes no clinical 
evidence of arthritis, a 2004 X-ray was read as showing 
arthritis.  None of the evidence added to the record since 
2002 notes findings or treatment for left ankle arthritis 
within one year of separation from active service.

The RO granted service connection for right ankle 
degenerative joint disease and reopened the left ankle claim 
on the basis of the March 2006 examination report, which 
noted the examiner's opinion that it was at least as likely 
as not "the veteran's current ankle arthritis" was caused 
by repeated ankle strains many years ago.  Nonetheless, even 
where the RO reopens a claim and a medical examination is 
conducted, the Board is not required to reopen the claim.  
See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

The Board, however, reads the examiner's opinion as referring 
solely to the veteran's now service-connected right ankle.  
While the examiner was not specific as to right or left in 
referring to the joint or joints in issue, e.g., he referred 
to "the current ankle condition," and pain "in the joint," 
the examiner set forth the findings of a September 2005 right 
ankle X-ray that showed post-traumatic arthritis immediately 
prior to noting his positive nexus opinion.  The examiner 
made no reference to X-ray findings related to the left 
ankle.  Reading the March 2006 examination report within its 
four corners, the Board finds the examiner was only 
addressing the right ankle, when he opined the arthritis was 
causally related to the veteran's active service.

Thus, the totality of the evidence added to the record since 
2002 only notes the veteran's treatment for chronic left 
ankle pain.  See Morton v. Principi, 3 Vet. App. 508 (1992) 
(per curiam) (medical records describing veteran's current 
condition are not material to issue of service connection and 
are not sufficient to reopen claim for service connection 
based on new and material evidence.).  There is no evidence 
of any opinion or comment to the effect the veteran's left 
ankle disorder is causally linked to his active service.  
Thus, while the evidence is new, in that it was not before 
the rating board in 2002, it is not material, as it does not 
show a causal link to the veteran's active service or 
otherwise raise a reasonable possibility of establishing the 
claim.  38 C.F.R. § 3.156a.

Increased Rating Claims

Governing Regulation

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are: 
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40; 
see also 38 C.F.R. § 4.45.

Right Shoulder

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition. Schafrath, 1 Vet. 
App. at 594.  Where an increase in the level of a service-
connected disability is at issue, however, the primary 
concern is the present level of disability. Francisco v. 
Brown, 7 Vet. App. 55 (1994).  Nonetheless, the Board 
acknowledges that a claimant may experience multiple distinct 
degrees of disability that might result in different levels 
of compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  The analysis in this decision is 
therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.
Disabilities of the shoulder and arm are rated under 
Diagnostic Codes 5200 through 5203.  A distinction is made 
between major (dominant) and minor upper extremities for 
rating purposes.  In the instant case, the service treatment 
records and examination reports reflect the veteran is right 
handed, which means that his right shoulder is the dominant 
shoulder.  The RO rated his right shoulder under Diagnostic 
Code 5019 as bursitis, which is rated as degenerative 
arthritis.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.

The veteran asserts that his shoulder is chronically swollen 
and painful and, on a scale of 1 to 10, he assesses his pain 
as 8/10.

Analysis

Historically, the July 2002 rating decision granted service 
connection for right shoulder capsulitis with cuff tendon and 
myofacial pain syndrome and assigned an initial evaluation of 
10 percent, effective December 1999.  A July 2005 rating 
decision granted an increased rating from 20 percent to 30 
percent, effective August 2004.  The veteran's current claim 
for an increased rating was received by the RO in February 
2006.

Diagnostic Code 5003 provides that degenerative arthritis 
established by X-ray is rated on the basis of limitation of 
motion under the appropriate Diagnostic Codes for the joint 
involved.  Further, if the limitation of motion of the joint 
involved is noncompensable, a rating of 10 percent is 
applicable.  Id.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  In the absence of 
limitation of motion, but with X-ray evidence of involvement 
of 2 or more major joints or 2 or more minor joint groups and 
occasional incapacitating exacerbations, a 20 percent 
evaluation is assigned.  With X-ray evidence of involvement 
of 2 or more major joints or 2 or more minor joint groups, a 
10 percent rating is assigned.  Diagnostic Code 5003.  

With any form of arthritis, painful motion is an important 
factor.  It is the intention of the rating schedule to 
recognize actually painful, unstable or malaligned joints, 
due to healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  A 
compensable evaluation under Diagnostic Code 5003 and 
38 C.F.R. § 4.59 (for painful motion) is in order where 
arthritis is established by X-ray findings and no actual 
limitation of motion of the affected joint is demonstrated.  
Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  Where 
compensable limitation of motion is demonstrated in the 
joint, the Lichtenfels rule is not applicable.

The normal ROM of the shoulder is forward elevation (flexion) 
of 0 to 180 degrees; abduction of 0 to 180 degrees, external 
rotation of 0 to 90 degrees and internal rotation of 0 to 90 
degrees.  38 C.F.R. § 4.71, Plate I.  A 20 percent evaluation 
is warranted for LOM of the major arm when motion is possible 
to the shoulder level.  LOM to midway between the side and 
shoulder level warrants a 30 percent evaluation for the major 
arm, and a 40 percent evaluation for LOM of the major arm 
requires that motion be limited to 25 degrees from the side.  
38 C.F.R. § 4.71a, Diagnostic Code 5201.

At the April 2007 examination, the veteran told the examiner 
he had received a cortisone injection into his shoulder, but 
the examiner could not confirm that treatment in the 
veteran's electronic records.  The veteran reported his 
current medication as Relafen which -he reported, reduced his 
8/10 pain to 6/10.  Activity caused flare-ups and pain he 
assessed as 10/10.  The examiner also could not confirm the 
regimen of physical therapy the veteran said he underwent, 
but the records did note that he declined physical therapy in 
March 2006.  The veteran described his symptoms as swelling, 
heat, and stiffness, and sometimes swelling in the right 
middle and ring fingers and some tingling in his right hand.  
These symptoms were aggravated by activity such as combing 
his hair or any upper body hygiene, but he could eat okay 
with his right hand.  He used his left hand to drive.  The 
veteran lived alone in an apartment, cooked his own meals, 
and vacuumed with his left hand.  A female friend did his 
laundry and helped with grocery shopping.

The examiner noted a comprehensive review of the claims file 
and use of a goniometer.  The veteran's female friend helped 
him remove his coat and shirt.  His right arm appeared 
guarded, with little movement at the shoulder, and he sat 
with his right shoulder slightly lower than the left.  Also 
noted was atrophy of the right pectoris and an inverted 
nipple, which caused slight edema and warmth to palpation.  
Parenthetically, the Board notes this is a congenital defect 
which was noted at the veteran's physical examination for 
induction.

There was tenderness to palpation of the biceps tendon and 
acromioclavicular joint, as well as the lateral and anterior 
glenohumeral joint.  Tenderness was also evident in the right 
mid-trapezius and a trigger point was tender and tight to 
palpation.  Strength was 3/5 in the right shoulder compared 
to 5/5 in the left.  But the examiner questioned the quality 
of the veteran's effort with strength attempts on the right, 
given that as the examiner let go, the veteran did not 
continue to press against the examiner's hand in resistance 
testing.  The examiner also noted some shaking of the right 
upper extremity with strength efforts.  Deep tendon reflexes 
were 2+ bilaterally in the upper extremities, as were radial 
pulses.

Active range of motion on extension was 0 to 12 degrees with 
pain.  Passive range of motion was 0 to 15 degrees with pain.  
Active forward flexion was 0 to 10 degrees with pain and 
passive was 0 to 15 degrees with pain.  Active and passive 
abduction was 0 to30 degrees with pain.  External rotation 
was 0 to 10 degrees, actively and passively, with pain, and 
active and passive internal rotation was 0 to 60 degrees with 
pain.  The biceps measured 35 cm in diameter bilaterally, and 
sensation was intact bilaterally in the upper extremities 
with a 10 gm monofilament.  The examiner noted that a May 
2006 right shoulder X-ray was negative, while a June 2004 X-
ray showed mild degenerative changes of the acromioclavicular 
and glenohumeral joints.  A 2001 X-ray was negative.  The 
examiner rendered diagnoses of right shoulder capsulitis, 
right rotator cuff tendinitis, and right trapezius myofacial 
pain.  The examiner estimated that the veteran's pain and 
weakness during flare-ups could result in the loss of an 
additional five degrees of range of motion, and that the 
veteran's functional loss due to pain and weakness did have a 
significant impact on his activities of daily living via the 
impact on maintaining upper body hygiene.

The Board notes that, at first blush, the apparent findings 
on examination would appear to meet-or at least, approximate 
the 40 percent rating for range of motion on flexion limited 
to 25 degrees from the side, see Diagnostic Code 5201, but 
the examiner's and other recorded entries must be factored 
in.  The Board also notes the veteran's representative's 
assertion that the examiner's assessment of the veteran's 
efforts at the examination should be ignored as speculative.  
The Board, however, declines to do so and rejects the 
representative's assertion, as the examiner's specialized 
training clearly qualified him to make that assessment-
especially in light of the fact he conducted the examination.  
Further, other entries by separate examiners noted similar 
assessments.

A March 2006 VA orthopedic clinic entry notes the veteran's 
description of his severe pain in both shoulders, as well as 
other joints.  Examination revealed decreased range of motion 
in both shoulders, right greater than left, but the exact 
values were not noted.  X-rays were read as normal.  The 
examiner specifically noted that the veteran's symptoms were 
somewhat in excess of the physical findings.  He changed the 
veteran's medication fro Meloxicam to Relafen, and it was at 
this visit that the veteran declined the offer of physical 
therapy.

In July 2006, the veteran was seen by the same physician, who 
noted the veteran had been seen in the Primary Care Clinic, 
where he had requested drugs in the "Oxy" class, and told 
the orthopedist that he thought he needed "Oxy" 
(Oxycodone), as his pain was always 8/10 or 9/10, and that 
his morning stiffness did not improve as the day went on.  
Examination of the shoulders again revealed decreased range 
of motion, but the examiner noted that the findings may have 
been secondary to reduced effort.  The veteran's peripheral 
joints showed no evidence of synovitis or overt evidence of 
osteoarthritis, or fibromyalgia trigger points when compared 
to control points.  The examiner assessed multiple areas of 
musculoskeletal pain which appeared to be mildly degenerative 
or post-traumatic in nature, but the veteran's symptoms were 
again in excess of physical findings.  The examiner further 
noted that he saw no evidence of fibromyalgia, and there 
appeared to be a certain amount of secondary gain and 
probably some drug-seeking behavior-though difficult to 
quantify.  The examiner recommended against prescribing 
Oxycodone.  The Board also notes the veteran's right ankle 
examination report, which is discussed in detail below, where 
the examiner observed the veteran's gait while leaving the 
examination room exhibited more range of motion than during 
the examination.
In light of the totality of the medical evidence, including 
the veteran's declination of physical therapy, the Board 
finds the preponderance of the probative medical evidence 
shows the veteran's right (dominant) shoulder disorder to 
more nearly approximate a 30 percent rating.  38 C.F.R. 
§ 4.7.  Lest there be some misunderstanding, the Board does 
not dismiss the veteran's right shoulder pain, as it was 
confirmed by objective clinical examination.  But the Board 
does find that the 30 percent rating adequately compensates 
him for his functional loss due to pain.  Further, the right 
shoulder disorder does not impact his ability to work, as he 
has been unemployed for some time secondary to another 
nonservice-connected disability.

The Board also notes the statement of the veteran's female 
friend who-as noted above, was present at the examination, 
which described his pain and the fact there were days when 
the veteran's shoulder froze.  The Board finds, however, that 
there is no medical evidence to support a finding of freezing 
or ankylosis.  Diagnostic Code 5200 defines shoulder 
ankylosis as when the scapula and humerus move as one piece.  
In decisions involving Diagnostic Code 5200, the Court has 
indicated that ankylosis is complete immobility of the joint 
in a fixed position - either favorable or unfavorable.  See 
also Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) and Lewis v. 
Derwinski, 3 Vet. App. 259 (1992).  The fact the veteran was 
able to exhibit range of motion on testing, albeit limited, 
is clear evidence that his right shoulder joint is not fixed 
in one position.  Further, neither is there any medical 
evidence that his scapula and humerus move as one piece.  
Neither is there any evidence of any impairment of the 
humerus.  See Diagnostic Code 5202.

Thus, the Board finds the right shoulder disorder more nearly 
approximates a 30 percent rating.  38 C.F.R. §§ 4.1, 4.7, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5019-5201.

Right Ankle

In addition to the legal requirements for evaluating 
disabilities set forth above, which are incorporated here by 
reference, generally, the degree of impairment resulting from 
a disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. App. 
55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the rule from Francisco does not 
apply where the appellant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability, as is the 
case with the veteran's right ankle.  Rather, at the time of 
an initial rating, separate ratings can be assigned for 
separate periods of time based on the facts found - a 
practice known as 'staged' ratings.  Fenderson, 12 Vet. App. 
At 126.

Analysis

The June 2006 rating decision assigned an effective date of 
August 2004 for the grant of service connection and the 
initial 10 percent rating.  The March 2006 examination report 
on which the grant of service connection was based noted a 
September 2005 X-ray showed post-traumatic arthritis in the 
medial aspect of the right ankle.

The May 2006 examination report notes the examiner conducted 
a comprehensive review of the claims file and used a 
goniometer.  At the examination, the veteran told the 
examiner that he had experienced persistent ankle pain, 
greater on the right, and he had used bilateral ankle braces 
for several years.  He also experienced occasional swelling, 
and the only therapy he had helped was pool therapy, and that 
he had flare-ups several times a week with increased walking.  
Prolonged standing also aggravated his symptoms, and the 
right ankle frequently gave out.

Physical examination of the right ankle revealed range of 
motion on dorsiflexion of 0 to 10 degrees, with severe pain 
beyond 10 degrees.  Plantar flexion also was 0 to 10 degrees.  
The examiner noted, however, that when observed walking out 
of the examination room, the veteran was able to sustain a 
range of motion much greater than that presented on physical 
examination.  Examination revealed no ankle instability, and 
the examiner noted the September 2005 X-rays that showed 
evidence of post-traumatic arthritis.  A diagnosis of post-
traumatic arthritis of the right ankle joint was rendered.  
The examiner estimated the veteran could lose an additional 
10 degrees of both dorsiflexion and plantar flexion with 
repetitive use during flare-ups.  The examiner again noted it 
did not appear the veteran was demonstrating his full ability 
of active range of motion when asked to do so.

Arthritis due to trauma is also rated as degenerative 
arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  The 
criteria for degenerative arthritis, Diagnostic Code 5003, 
are set forth above and are incorporated here by reference.  
Normal range of motion of the ankle is 0 to 20 degrees on 
dorsiflexion and 0 to 45 degrees on plantar flexion.  See 
38 C.F.R. § 4.71a, Plate II.  Marked limitation of motion of 
the ankle warrants a 20 percent rating, and moderate 
limitation of motion a 10 percent rating.  Diagnostic Code 
5271.

As is the case with the veteran's right shoulder, while the 
visible findings on examination appear to approximate marked 
limitation of motion, there is significant evidence the 
severity of his limitation of motion is not as great as 
indicated by examination.  The examiner noted specific 
observation of the veteran's manner of walking as he left the 
examination room, and it was clear that his gait indicated 
significantly greater range of motion.  The orthopedic and 
pain clinic entries set forth in the discussion of the right 
shoulder disorder noted the veteran's claimed symptoms in his 
other joints, e.g., ankles and knees, were greater than 
indicated by the findings on examination.

Thus, while the veteran's right ankle indeed manifests 
degenerative arthritis and pain secondary to that disorder, 
the Board finds the preponderance of the probative evidence 
shows it more nearly approximate a 10 percent rating, 
38 C.F.R. § 4.7, it has manifested at that rate throughout 
the entire appeal period, and that the 10 percent rating 
adequately compensates him for his functional loss due to the 
pain.  38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5271.  The extensive medical records 
associated with the claims file show no evidence of pathology 
of the tarsal joint, malunion of the calcis or astragalus, or 
any astragalectomy.  See Diagnostic Codes 5272 - 5274.  
Neither is there any evidence of ankylosis, as shown by the 
findings on range of motion.  Thus, the benefit sought on 
appeal is denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt.  As the preponderance of the evidence is 
against the veteran's claims, however, the doctrine is not 
for application.  Schoolman v. West, 12 Vet. App. 307, 311 
(1999).


ORDER

New and material evidence has been received to reopen a claim 
for entitlement to service connection for PTSD.  The appeal 
is granted to that extent only.

New and material evidence has not been received to reopen a 
claim for entitlement to service connection for a left ankle 
disorder.  The petition to reopen is denied.

Entitlement to a rating higher than 30 percent for right 
(dominant) shoulder capsulitis is denied.

Entitlement to an initial rating higher than 10 percent for 
right ankle traumatic arthritis is denied.


REMAND

Although the Board has reopened the veteran's claim for PTSD, 
the Board finds the record is not adequately developed to 
address the merits of the claim without potential prejudice 
to him.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Initially, the Board notes the examiner's notation in the 
April 2006 examination report that the veteran receives 
benefits administered by the Social Security Administration 
for his nonservice-connected bipolar disorder.  Once VA is 
put on notice that the veteran is in receipt of such 
benefits, VA has a duty to assist the claimant by obtaining 
these records.  Woods v. Gober, 14 Vet. App. 214, 221-22 
(2000) citing Baker v. West, 11 Vet. App. 163, 169 ((1998); 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  The Board 
notes no documented efforts to obtain any Social Security 
Administration records related to the veteran.  While the 
disability for which he receives benefits is the nonservice-
connected bipolar disorder, they may well contain evidence 
relevant to the PTSD claim as well.

The veteran's VA mental treatment records note evidence of 
childhood psychological trauma.  A July 2005 entry notes the 
veteran admitted he was traumatized by his childhood.  Thus, 
this should be explored and assessed by a competent examiner.

In his January 2006 stressor statement, the veteran asserts 
he was harassed daily by a staff sergeant who, two years 
after the veteran's separation, was "put out" of the Air 
Force because of the way he treated subordinate airmen.  A 
May 2006 VA mental health entry notes the veteran's assertion 
that a staff sergeant threw an ash tray at him that barely 
missed his head, and broke the veteran's eye glasses several 
times.  The veteran should be givn the opportunity to 
corroborate this stressor.

Accordingly, the case is REMANDED for the following action:

1.  Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the 
claims(s) on appeal, as outlined by the 
Court in Dingess/Hartman v. Nicholson, 
supra.  AMC/RO should also ensure 
38 C.F.R. § 3.304(f)(3) is complied with.

2.  AMC/RO should obtain from the Social 
Security Administration the records 
pertinent to the appellant's claim for 
Social Security disability benefits as well 
as the medical records relied upon 
concerning that claim.

3.  The veteran should be provided the 
opportunity to submit any evidence at his 
disposal to corroborate his accounts of 
being harassed by his supervisor on active 
duty.
4.  After the above is complete, and 
whether records are obtained or not, AMC/RO 
should arrange for a psychiatric 
examination for the veteran.  Ensure the 
claim files are provided to the examiner 
and request that all appropriate diagnostic 
tests be performed.  After examining the 
veteran, reviewing the psychological 
testing results, and reviewing the claims 
folders, the examiner should diagnose any 
acquired psychiatric disorder present.  
Request the examiner to specifically 
comment on the November 2004 diagnosis by 
the master social worker.  If PTSD is 
found, the specific stressor should be set 
forth, to include whether pre-service, in-
service or thereafter.  If other 
psychiatric pathology is present, the 
possible relationship of such condition to 
the veteran's military service should be 
addressed.  To the extent a determination 
cannot be made without resort to 
speculation, that too should be noted in 
the examination reports.

5.  The veteran is hereby notified that it 
is his responsibility to report for any VA 
examination, to cooperate in the 
development of the claims, and that the 
consequences for failure to report for a VA 
examination without good cause may include 
denial of the claims.  38 C.F.R. §§ 3.158, 
3.655.  In the event that the veteran does 
not report for any ordered examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address prior to the date of the 
examination.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.


6.  After the development requested has been 
completed, AMC/RO should review the 
examination report to ensure that it is in 
complete compliance with the directives of 
this REMAND.  If the report is deficient in 
any manner, the RO must implement corrective 
procedures at once.

7.  Then readjudicate the veteran's claim in 
light of the additional evidence obtained.  
If the claim is not granted to his 
satisfaction, send him and his 
representative a Supplemental Statement of 
the Case and give them an opportunity to 
respond to it before returning the file to 
the Board for further appellate 
consideration.

The case should then be returned to the Board for further 
appellate consideration.  The Board intimates no opinion as 
to the ultimate outcome of this case.  The veteran need take 
no action unless otherwise notified.  VA will notify him if 
further action is required on his part.  He has the right to 
submit additional evidence and argument concerning the claims 
the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


